Citation Nr: 0724570	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar radiculopathy of the 
right lower extremity.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in August 
2004 and September 2005.  

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In April 2006 a Deputy Vice Chairman of the Board granted the 
veteran's motion to have his case advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 20.900(c) (2006).  

In May 2006, the Board granted an initial evaluation of 20 
percent for the service-connected low back disability.  The 
Board also remanded the issues identified on the title page 
to the RO, via the Appeals Management Center (AMC), for 
further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Since May 6, 2004 the veteran's thoracolumbar spine has 
not been should to be favorably or unfavorably ankylosed.  

3.  The veteran is not shown to have had any incapacitating 
episodes from intervertebral disc syndrome since May 6, 2004.  

4.  From June 27, 2005 the service connected lumbar 
radiculopathy of the right lower extremity has been shown to 
have been manifested by no more than mild incomplete 
paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected low back 
disability from May 6, 2004 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.71a including General 
Rating Formula for Diseases and Injuries of the Spine (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lumbar 
radiculopathy of the right lower extremity from June 27, 2005 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a 
including Diagnostic Code 8520 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

This is a "downstream" issue involving a request for a 
higher initial rating.  Accordingly, all notification and 
development action prior to the rating decision on appeal was 
directed toward the elements required to demonstrate service 
connection for a disability, not to the rating criteria for 
that disability.  

However, in August 2006 during the pendency of the appeal the 
AMC issued the veteran a letter advising him that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
disability had increased in severity.  The veteran had ample 
opportunity to respond prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in April 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increase and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2006 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration.  

The letter also advised the veteran that VA would make 
reasonable efforts to help the veteran get relevant records 
not held by a Federal agency, including such things as local 
government records, private medical records, and records from 
employers, if provided appropriate authorization to do so.  

The August 2006 letter specifically advised the veteran, 
"Please provide us with any evidence of information you may 
have pertaining to your claim."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue is a "downstream" issue.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issuance of the August 2006 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the SSOC in 
April 2007 and before the claim was forwarded to the Board 
for appellate review.  

Neither in response to the August 2006 letter cited 
hereinabove nor at any other point during the pendency of 
this appeal has the veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating 
formulae, including changes in the rating criteria as 
discussed in detail hereinbelow, in the February 2005 SOC and 
the SSOCs of April 2005, September 2005 and April 2007.  This 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in the August 2006 letter. There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's relevant VA medical records are in the claims 
file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran requested a hearing before the RO's Hearing 
Officer, but he failed without good cause to appear at a 
hearing that was scheduled in May 2005.  He has subsequently 
not requested rescheduling before the RO or before the Board, 
and his request for hearing is accordingly deemed to be 
withdrawn.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examination in 
March 2007.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  


Evaluation of lumbar spine disability

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  
 
The above criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

Intervertebral disc syndrome (IVDS) is evaluated either under 
the General Rating Formula or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever results in 
the higher evaluation.  An incapacitating episode is defined 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  

The General Rating Formula for IVDS is as follows.  A rating 
of 10 percent is assigned for incapacitating episodes having 
a total duration of at least one week but not less than two 
weeks during the past 12 months.  A rating of 20 percent is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is assigned for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is assigned for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes, and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from May 6, 2004, the 
effective date of the grant of service connection.  

The veteran reported to the VA outpatient clinic in June 2003 
complaining of back pain.  He subsequently had a VA magnetic 
resonance imaging (MRI) analysis of the lumbar spine in July 
2003 that showed multilevel degenerative disease, bulging 
discs at L3-4, and spinal stenosis.  
 
In May 2004 the veteran presented to the VA outpatient clinic 
complaining of persistent low back pain among other problems.  
He described continuous, throbbing low back pain of 25 years 
duration, of 7/10 severity, exacerbated by weather and 
relieved by pain relievers and anti-inflammatories.  

The veteran had a VA examination of the spine in June 2004 in 
which he reported low back pain since military service.  He 
denied wearing a brace and denied any previous surgery.  He 
reported that the pain was present the greater part of the 
time, and that pain could be exacerbated by weather, 
extension, and/or flexing.  

On examination, the spine was somewhat kyphotic with 
decreased lumbar lordosis.  There was lumbar paraspinal 
tenderness but no guarding or postural abnormality.  Range of 
motion prior to onset of pain was flexion to 80 degrees, 
extension to 10 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 20 degrees.  The 
examiner's impression was lumbosacral pain secondary to 
degenerative joint disease.  

The veteran had computed tomography (CT) scan of the spine in 
September 2004 that showed multilevel degenerative disc 
disease, and degenerative arthritis resulting in severe 
spinal stenosis at L3-4 level, moderate spinal stenosis at 
L4-5 level, and mild spinal stenosis at L2-3 level.  

The veteran had another VA examination of the spine in June 
2005 during which he reported constant low back pain 
radiating down the right leg, aggravated by weightbearing.  
The veteran was observed to exhibit an antalgic gait.  
Examination showed decreased lumbar lordosis.  

The range of motion was flexion to 45 degrees, extension to 5 
degrees, and bilateral side bending to 10 degrees with end-
range pain.  Palpation revealed diffuse paraspinal muscle 
tenderness.  Straight leg raising was negative but pain at 60 
degrees, mainly in the right hip.  Both hips had limitation 
of motion, right worse than left; the veteran's hip problems 
were attributed to vascular calcification rather than an 
orthopedic cause.  The examiner diagnosed lumbar spinal 
stenosis with lumbar radiculopathy.  
 
The veteran's most recent VA examination of the spine was 
performed in March 2007.  He reported pain all day every day 
radiating into the right buttock and posterior mid-thigh, 
with flare-ups every two weeks of sufficient intensity to 
bring him to his knees.  

The veteran was observed to walk with a limp but was not 
observed to use a back brace or to ambulate with an assistive 
device.  He reported that he puts himself on bed rest three 
to four days per month but denied any physician-directed bed 
rest.  

An examination of the thoracolumbar spine showed marked 
flattening without tenderness or spasm.  His range of motion 
was flexion to 45 degrees, extension to 10 degrees, bilateral 
lateral bending to 15 degrees, right rotation to 60 degrees 
and left rotation to 45 degrees.  

There was pain on extremities of motion, but the examiner 
observed no DeLuca criteria.  The examiner's impression was 
multilevel degenerative disc disease, degenerative arthritis, 
and hypertrophy causing spinal stenosis.  

On comparison of the rating criteria to the severity of the 
veteran's symptoms as shown in the evidence above, the Board 
cannot find that the criteria for a rating in excess of 20 
percent are met.  

As noted, the higher 40 percent rating is predicated on 
favorable ankylosis of the entire thoracolumbar spine, but 
the evidence does not show - and the veteran does not assert 
- that his spine is ankylosed.  

The Board notes that the veteran asserts, and the medical 
evidence confirms, that his lumbar spine has limited motion 
due to pain.  However, the General Rating Formula is to be 
applied with or without pain.  

Further, even when pain is considered, the veteran is able to 
achieve some degree of motion prior to onset of pain; 
accordingly he cannot be considered to be ankylosed.  

Accordingly, additional functional loss due to pain and 
weakness is not shown to be sufficient to warrant higher 
schedular rating under DeLuca.  

As the veteran is diagnosed with degenerative disc disease 
the Board has considered whether it would be to the veteran's 
advantage if this disability is rated under the criteria for 
IVDS rather than the General Rating Formula.  In this case, 
however, there is no evidence whatsoever of incapacitating 
episodes, and such rating would not be to the veteran's 
advantage.  

Based on the above analysis, the Board finds that the 
veteran's lumbar spine disability has not met the criteria 
for a rating in excess of 10 percent since the effective date 
of service connection.  Accordingly, the claim for higher 
initial rating must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


Evaluation of lumbar radiculopathy of the right lower 
extremity

The veteran's service-connected lumbar radiculopathy is rated 
under the criteria of 38 C.F.R. § 4.124a, DC 8520 (paralysis 
of the sciatic nerve).

The rating criteria of DC 8520 are as follows.

A rating of 10 percent is assigned for mild incomplete 
paralysis.

A rating of 20 percent is assigned for moderate incomplete 
paralysis.

A rating of 40 percent is assigned for moderately severe 
incomplete paralysis.

A rating of 60 percent is assigned for severe incomplete 
paralysis with marked muscular atrophy.

A rating of 80 percent is assigned for complete paralysis of 
the sciatic nerve, with foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for "complete paralysis."  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
"moderate" degree.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from June 27, 2005, the 
effective date of service connection for this disability.  

The veteran had a VA general medical examination in June 2004 
in which he reported low back pain of 5/5 severity, and 
reported an inability to sit, stand, bend, or perform heavy 
lifting.  The examiner noted that the veteran's carriage, 
gait and posture were normal, and neurological examination 
showed normal reflexes and no sensory changes.  

The veteran also had a VA examination of the spine in June 
2004.  During that examination motor strength in the 
bilateral lower extremities was 4+/5, and sensation was 
intact in the bilateral lower extremities.  Muscle strength 
reflexes were 2+/5 bilaterally in quadriceps and Achilles 
tendons.  

The veteran had another VA examination of the spine in June 
2005 during which he reported constant low back pain 
radiating down the right leg.  Strength testing was 4/5 of 
right hip flexion with give-way weakness and elsewhere 5/5 
throughout.   

The reflexes were +1 bilaterally and symmetrical, but 0 at 
the ankles.  Sensory was decreased in non-dermatomal pattern, 
and the veteran reported decreased sensation on the right leg 
at the site of a vein harvest for grafting.  As noted, the 
veteran's hip problems were attributed to vascular 
calcifications. The examiner diagnosed lumbar radiculopathy.  
 
The veteran's most recent VA examination of the spine was 
performed in March 2007.  He reported pain radiating into the 
right buttock and posterior mid-thigh, without numbness or 
weakness.  On examination, he had positive straight leg 
raising and normal sensation with no evidence of atrophy in 
the lower extremities.  

The veteran had 2+ deep tendon reflexes in the left knee but 
none in the right knee or either ankle.  The examiner's 
impression was that of right lower extremity lumbar 
radiculopathy.

On comparison of the rating criteria to the severity of the 
veteran's symptoms as shown in the evidence above, the Board 
cannot find that the veteran's lumbar radiculopathy is 
anything but mild.  

The neurological examination has not shown motor or sensory 
deficit in the right lower extremity attributable to the 
service-connected lumbar spine disorder, and indeed the only 
evidence of radiculopathy is the veteran's subjective report 
of pain.  As noted above, if the involvement is wholly 
sensory, the rating should be for the "mild" or at most the 
"moderate" degree.  

Based on the above analysis, the Board finds that the 
veteran's lumbar radiculopathy of the right lower extremity 
has not met the criteria for a rating in excess of 10 percent 
since the effective date of service connection.  Accordingly, 
the claim for higher initial rating must be denied.  

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56 
(1990).  





ORDER

An evaluation in excess of 20 percent for the service-
connected lumbar spine disability from May 6, 2004 is denied.  

An evaluation in excess of 10 percent for the service-
connected lumbar radiculopathy of the right lower extremity 
from June 27, 2005 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


